Citation Nr: 1451590	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-17 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as due to exposure to herbicides.

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to December 1971, with a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in December 2011 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The December 2011 rating decision denied the Veteran's claim for service connection for a heart disability, to include as due to Agent Orange exposure.  The claim was previously remanded by the Board in January 2014 for further development and has now been returned for consideration.

The October 2012 rating decision denied service connection posttraumatic stress disorder (PTSD) and service connection for a right knee condition.  In March 2013, the Veteran submitted a written statement requesting service connection for PTSD.  He stated that this disability was incurred during his tour of duty in Vietnam while serving in the infantry on combat operations.  In a February 2014 rating decision, the RO continued the denial of service connection for PTSD.  Subsequently, in a February 2014 written statement, the Veteran claimed that he injured his knee during a Vietnam jungle assignment and could not go to a battle with his platoon the next day; he was one of the few that survived because that next day most of his buddies were killed by the enemy in battle.  Since the March 2013 statement was received well within the one year the Veteran had to appeal the October 2012 rating decision denying service connection for PTSD, the Board construes that this is, in actuality, a timely notice of disagreement (NOD) with this issue.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2014); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  A timely substantive appeal was received (within 60 days) after issuance of a statement of the case.  As such, the issue of entitlement to service connection for PTSD is listed on the title page of this decision.

On the other hand, although the Veteran, in the February 2014 statement, also claimed that his knee was injured in service, this statement cannot serve as a notice disagreement to the October 2012 rating decision that denied service connection for right knee condition because it was received after the one year period to appeal that rating decision.  To the extent the Veteran wishes to reopen the issue of service connection for a right knee disability, the issue of whether new and material evidence has been received to reopen the issue of entitlement to service connection for a right knee disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore, the Board does not have jurisdiction over it.  As such, it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Heart Disability

Pursuant to the Board's January 2014 remand, the Veteran was provided a February 2014 VA ischemic heart disease examination in conjunction with his claim for service connection for a heart disability, to include as due to exposure to herbicides.  The February 2014 VA examiner noted that the Veteran did not have an ischemic heart disease or congestive heart failure.  The examiner further noted that the Veteran reported respiratory failure in 2000 or 2001 at St. Joseph Hospital and gave no history of coronary artery disease (CAD).

The Board finds that this opinion is not adequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

First, the Board believes that the February 2014 VA examiner's review of the Veteran's claims file was not thorough.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Private medical records from Ethan J. Podet, M.D. reflect that the Veteran was hospitalized in July 2004, not 2000 or 2001, for acute respiratory failure secondary to pulmonary edema most probably secondary to a malignant hypertension.  However, the final diagnosis on discharge also included congestive heart failure, as well as hypertensive crisis and acute respiratory failure.  The Veteran underwent an echocardiogram which revealed moderate global hypokinesis with ejection fraction of 35 percent and there was mild left ventricular hypertrophy.  In light of this evidence, it is not clear whether the Veteran currently has a chronic heart disability previously manifested by congestive heart failure in July 2004 or the heart condition in July 2004 has completely resolved since that time.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  However, the examiner did not discuss this evidence at all and simply stated that the Veteran reported respiratory failure in 2000 or 2001 at St. Joseph Hospital and gave no history of CAD.

Second, the examiner stated that the most recent exercise stress test conducted in March 2012 was "nondiagnostic" as the Veteran had an inadequate heart rate response.  It is not clear why the Veteran had an inadequate heart rate response during the stress test and if another exercise stress test may be necessary for an accurate diagnosis, but no further explanation has been provided.  

Given the deficiencies in the February 2014 VA examination report, the Board must remand this case for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Additionally, the July 2004 private medical records indicate that Anwar Ahmad, M.D. from the cardiology service provided a consultation note for the Veteran.  However, this consultation note is not included in the record.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all records relating to the Veteran's hospitalization in July 2004, specifically including the cardiology consultation note from Dr. Ahmad.

PTSD

A statement of the case (SOC) has not been issued addressing the issue of service connection for PTSD.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claims to the AOJ so that a SOC may be issued.  Accordingly, this issue must be remanded so that the AOJ may issue a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his heart disability since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  In particular, records should be requested from Dr. Ethan J. Podet who appears to have provided treatments for the Veteran in July 2004 and obtained a cardiology consultation from Dr. Anwar Ahmad.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

Regardless of the Veteran's response, obtain any updated VA treatment records for the Veteran, dated from February 2014 to the present, from the VA Medical Center in Houston, Texas, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the February 2014 VA ischemic heart disease examination, if available, to determine the nature and etiology of any heart disability.  If the February 2014 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment, including a METs (metabolic equivalents) testing, must be conducted.

First, the examiner should identify whether the Veteran currently has a chronic heart disability.  In this regard, the examiner must address the diagnosis of congestive heart failure as referenced in the July 2004 private medical records from Dr. Ethan Podet, specifically including whether the Veteran currently has any heart disability related to the July 2004 congestive heart failure diagnosis, or whether the heart condition in July 2004 has completely resolved since that time.

Then, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current heart disability is related to service.

A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to service connection for PTSD.  38 C.F.R. § 19.26 (2014).  In the notice and statement of the case, remind the Veteran that a timely substantive appeal to the October 2012 rating decision to the extent it denied this issue must be filed if such issue is denied in the SOC in order to continue the appeal.  38 C.F.R. § 20.202 (2014).  If, and only if, the Veteran perfects an appeal as to any of this issue, return this issue to the Board for appellate review.

5.  After completing the above development, and any other development deemed necessary, readjudicate the claim on appeal, taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



